                                                                                      CLERK'S OFFICE U.S. DIST. COURT
                                                                                              AT ROANOKE, VA .
                                                                                                   FILED

                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )     Criminal Action No. 3:97CR00039
v.                                                  )
                                                    )     MEMORANDUM OPINION
EDWARD ALLEN PINERO,                                )
                                                    )     By: Hon. Glen E. Conrad
        Defendant.                                  )     Senior United States District Judge


        Defendant Edward Pinero, through counsel, has filed a motion for reduction of sentence

pursuant to the First Step Act of2018. The motion has been briefed and is ripe for review. For

the following reasons, the court will grant the defendant's motion. 1

        On July 22, 1997, a grand jury in the Western District of Virginia returned a superseding

indictment against the defendant.        Count One of the indictment charged the defendant with

conspiracy to possess with intent to distribute cocaine base, in violation of 21 U.S.C. § 846.

Count Two charged the defendant with possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii). Count Three charged the defendant with

distribution of cocaine base, in violation of21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii). 2

        On May 21, 1998, the defendant pled guilty to all three counts of the indictment. In his

written plea agreement, the defendant acknowledged that he was subject to a mandatory term of

imprisonment of 10 years to life for the offense charged in Count Two. The defendant also



        1
         The defendant was sentenced by United States District Judge James H. Michael, Jr., who passed
away in 2005. The defendant's case was reassigned to the undersigned district judge on June 13, 2016.

        2
          Because the defendant's indictment was issued several years before the Supreme Court's decision in
Apprendi v. New Jersey, 530 U.S. 466 (2000), the indictment did not list particular drug quantities. However,
Count Two specifically referenced the penalty provision applicable to offenses involving so· grams or more of
cocaine base. See 21 U.S.C. § 841(b)(1)(A)(iii) (1994) (amended 2010) (providing for a mandatory term of
imprisonment of 10 years to life). Count Three specifically referenced the penalty provision applicable to
offenses involving 5 grams or more of cocaine base. See id. § 841(b)(l)(B)(iii) (1994) (amended 2010)
(providing for a mandatory term of imprisonment of 5 to 40 years).
acknowledged that he was subject to a mandatory term of imprisonment of 5 to 40 years for the

offense charged in Count Three. See Plea Agreement 2, Dkt. No. 129-2.

       The defendant appeared for sentencing on September 9, 1998. At that time, the court

adopted the presentence report prepared by the United States Probation Office, which designated

the defendant as a career offender.     That designation, coupled with the "offense statutory

maximum" applicable to Count Two, resulted in a base offense level of 37 under the United

States Sentencing Guidelines ("U.S.S.G.").     See U.S.S.G. § 4Bl.1(b).      With a three-level

reduction for acceptance of responsibility and a criminal history category of VI, the defendant's

guideline range was 262 to 327 months' imprisonment. The court ultimately imposed a term of

imprisonment of262 months, to be followed by a five-year term of supervised release.

       The parties agree that the defendant is now eligible for a sentence reduction under the

newly-enacted First Step Act of 2018. Section 404 of the First Step Act permits the court to

retroactively apply the statutory penalties modified by the Fair Sentencing Act of2010. See First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194 (enacted Dec. 21, 2018); see also

18 U.S.C. § 3582(c)(l)(B) (authorizing courts to modify a sentence of imprisonment "to the

extent otherwise expressly permitted by statute").    Section 404 provides that "[a] court that
                i
imposed a sentence for a covered offense may, on motion of the defendant, ... impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124

Stat. 2372) were in effect at the time the covered offense was committed." Pub. L. No. 115- 391,

§ 404(b). The Act defines a "covered offense" as "a violation of a Federal criminal statute, the

statutory penalties of which were modified by section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372), that was committed before August 3, 2010." Id. § 404(a).

       In this case, it is undisputed that the offenses with which the defendant was charged in

Counts Two and Three of the indictment are "covered offense[s]" for purposes of the First Step

                                               2
Act. The offenses were committed before August 3, 2010, and the applicable statutory penalties

were modified by section 2 of the Fair Sentencing Act, which "reduced the statutory penalties for

cocaine base offenses" in order to "alleviate the severe sentencing disparity between crack and

powder cocaine."          United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016) (citing Fair

Sentencing Act of 2010, § 2, Pub. L. No. 111-220, 124 Stat. 2372, 2373 (codified at 21 U.S.C.

§ 841(2012))). As is relevant in the instant case, section 2 ofthe Fair Sentencing Act increased

the amount of cocaine base required to trigger the statutory penalties set forth in§ 841(b)(1)(A)

from 50 grams to 280 grams, and it increased the amount of cocaine base required to trigger the

statutory penalties set forth in § 841(b)(1)(B) from 5 grams to 28 grams. See Pub. L. No. 111-

220, § 2(a)(l), 124 Stat. at 2372; see also 21 U.S.C. § 841(b)(1)(A)-(B) (2012). Accordingly,

the court is authorized to "impose a reduced sentence as if [section 2] were in effect at the time

the covered offense was committed." 115 Pub. L. 391, § 404(b).

          When the Fair Sentencing Act is retroactively applied in the defendant's case, the

statutory sentencing range for the most serious count-Count Two-is 5 to 40 years'

imprisonment. The guideline range of imprisonment that now applies in the defendant's case,

based on a statutory maximum sentence of 40 years, is 188 to 235 months.

          Upon review of the record, the court agrees with the parties that a sentence reduction is

warranted in the defendant's case. Specifically, after considering the parties' arguments and the

sentencing factors set forth in 18 U.S.C. § 3553(a), and in order to maintain consistency with the

relief afforded in similar cases, the court will reduce the defendant's total term of imprisonment

to 188 months, but not less than time served. 3 The court will also reduce the defendant's total




          3
              The court has been advised that the defendant has already served approximately 160 months in
prison.

                                                         3
term of supervised release to 4 years. All other terms of the original sentence will remain the

same.

        The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to the defendant, all counsel of record, the United States Probation Office, and the United

States Marshals Service, for delivery to the Bureau of Prisons.

        DATED: This      ~day of April, 2019.

                                              Senior United States District Judge




                                                4
